NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIC ROBINSON,                                  No. 21-55599

                Plaintiff-Appellant,            D.C. No. 2:21-cv-00396-TJH-KES

 v.
                                                MEMORANDUM*
KAIRN BORZAKIAN, individual capacity;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Eric Robinson appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action challenging his criminal conviction. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B). Watison v. Carter, 668 F.3d 1108,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1112 (9th Cir. 2012). We may affirm on any basis supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Robinson’s claims challenging his

conviction as barred by Heck v. Humphrey, 512 U.S. 477 (1994), because success

on these claims would necessarily imply the invalidity of his conviction or

sentence, and Robinson failed to allege facts sufficient to show that his conviction

had been invalidated. See Heck, 512 U.S. at 486-87 (if “a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence . .

. the complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated”).

      Dismissal of Robinson’s excessive force claim was proper because Robinson

failed to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)); Smith v. City of Hemet, 394

F.3d 689, 700-04 (9th Cir. 2005) (standard for § 1983 excessive force claim).

      The district court properly dismissed Robinson’s claims against defendant

judges and prosecutors as barred by judicial and prosecutorial immunity,

respectively, and against Robinson’s appointed counsel because court-appointed

attorneys are not state actors under § 1983. See Polk County v. Dodson, 454 U.S.


                                            2                                      21-55599
312, 317-19 (1981) (a private attorney or a public defender does not act under

color of state law within the meaning of § 1983); Garmon v. County of Los

Angeles, 828 F.3d 837, 842-43 (9th Cir. 2016) (explaining the application of

absolute prosecutorial immunity); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th

Cir. 1986) (en banc) (explaining the application of judicial immunity).

      Robinson’s motion for discovery (Docket Entry No. 8) is denied.

      AFFIRMED.




                                         3                                     21-55599